Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan McClure on February 10, 2022. 

The application has been amended as follows: 


CLAIMS:
1. (Previously Presented) A judgment method for hardware compatibility is operated with a first electronic device and a second electronic device having a plurality of transmission interfaces, the judgment method is started after one of the transmission interfaces of the second electronic device electrically connected to the first electronic device, comprising: an interface information capturing process, which is capturing an interface information of the transmission interface electrically connected to the first electronic device; a compatibility comparison process, which is to compare the interface information of the transmission interface electrically connected to the first electronic device with the interface information stored in an incompatible data table of a compatibility database; a compatibility determination process, which is to capture the interface information of each of the other transmission interfaces that are not electrically connected to the first electronic device and to compare the interface information of the other transmission interface with the interface information stored in a compatible data table or the incompatible data table of the compatibility database; and 2an execution recommendation process, which is providing a recommendation information according to a comparison result of the compatibility comparison process and a determination result of the compatibility determination process; 
wherein the compatible data table being to store the interface information that is compatible with the transmission interface of the first electronic device and the incompatible data table being to store the interface information that is incompatible with the transmission interface of the first electronic device.  

3. (Previously Presented) The judgment method of claim 2, wherein after the completion of the test determination process, when the transmission rate is greater than or equal to the default rate, or when the communication bandwidth is greater than or equal to the default bandwidth, the transmission interface being determined compatible with the first electronic device and then the 3interface information of the transmission interface is added to the compatibility data table of the compatibility database, or put an end to the test determination process.  
4. (Previously Presented) The judgment method of claim 1, wherein the interface information capturing process further comprises judging the type of the first transmission interface electronic device.  
5. (Canceled)-  
6. (Previously Presented) The judgment method of claim 1, further comprises adding the interface information to the incompatible data table when the interface information does not exist in the incompatible data table.  

  
9. (Previously Presented) The judgment method of claim 1, wherein the execution recommendation execution process further comprises causing the first electronic device and the second electronic device to perform data transmission according to the current transmission rate.  
10. (Original) The judgment method of claim 1, wherein the interface information comprises at least a piece of mainboard information, a piece of operating system version information, a piece of host controller information, a piece of transmission rate information, a 4piece of bandwidth information, a piece of basic output input system version information, and/or a piece of interface model information.  
11. (Previously Presented) The judgment method of claim 1, wherein the recommendation information of the execution recommendation process is to recommend that the user select the transmission interface that is electrically connected to the first electronic device or select other transmission interfaces of the second electronic device corresponding to the compatible data table.  
12. (Previously Presented) The judgment method of claim 1, further comprising: a test determination process, which is to measure a transmission rate or a communication bandwidth of a transmission interface electrically connected to the first electronic device and to compare the measured transmission rate with a default rate or to compare the measured communication bandwidth with a default bandwidth to determine whether the transmission interface being compatible with the first electronic device.  
The judgment method of claim 1, further comprising:
a test determination process, comprising:
testing a transmission rate or a communication bandwidth of a transmission interface electrically connected to the first electronic device;
comparing the transmission rate with a default rate, or comparing the communication bandwidth with a default bandwidth; and
determining that the transmission interface being compatible with the first electronic device and adding the interface information of the transmission interface to a compatibility data table of the compatibility database, or put an end to the test determination process when the transmission rate is greater than the default rate, or the communication bandwidth is greater than the default bandwidth;
wherein the compatibility data table is to store the interface information of the transmission interface compatible with the first electronic device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone or in combination teaches or suggests the combination of limitations in independent claim 1 as amended herein. Specifically the prior art of record does not teach: 
“A judgment method for hardware compatibility is operated with a first electronic device and a second electronic device having a plurality of transmission interfaces, the judgment method is started after one of the transmission interfaces of the second electronic device electrically connected to the first electronic device, comprising: an interface information capturing process, which is capturing an interface information of the transmission interface electrically connected to the first electronic device; a compatibility comparison process, which is to compare the interface information of the transmission interface electrically connected to the first electronic device with the interface information stored in an incompatible data table of a compatibility database; a compatibility determination process, which is to capture the interface information of each of the other transmission interfaces that are not electrically connected to the first electronic device and to compare the interface information of the other transmission interface with the interface information stored in a compatible data table or the incompatible data table of the compatibility database; and 2an execution recommendation process, which is providing a recommendation information according to a comparison result of the compatibility comparison process and a determination result of the compatibility determination process; wherein the compatible data table being to store the interface information that is compatible with the transmission interface of the first electronic device and the incompatible data table being to store the interface information that is incompatible with the transmission interface of the first electronic device.“

Applicant’s remarks of January 1, 2022 regarding the previously applied prior art are persuasive. Moreover, updated search and consideration fails to reveal further prior art which cures the deficiencies of these references. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art in the attached PTO-892 Form teaches prior art relevant to testing interface compatibility systems as in applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





MJB
2/11/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191